EXHIBIT 10.35

 

REGULUS THERAPEUTICS LLC

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (the “Agreement”) is made and entered into effective
as of December 29, 2008 by and between Regulus Therapeutics LLC, a Delaware
limited liability corporation (the “Company”), and Kleanthis G. Xanthopoulos,
Ph.D. (the “Executive”).  The Company and the Executive are hereinafter
collectively referred to as the “Parties”, and individually referred to as a
“Party”.

 

The Company desires assurance of the association and services of the Executive
in order to retain the Executive’s experience, skills, abilities, background and
knowledge, and is willing to engage the Executive’s services on the terms and
conditions set forth in this Agreement.

 

The Parties previously entered into a letter agreement dated November 30, 2007
(the “Prior Agreement”) and desire to terminate and replace the Prior Agreement
with this Agreement, except as set forth herein.

 

The Executive desires to be in the employ of the Company, and is willing to
accept such employment on the terms and conditions set forth in this Agreement.

AGREEMENT

 

In consideration of the foregoing recitals and the mutual promises and covenants
herein contained, and for other good and valuable consideration, the Parties,
intending to be legally bound, agree as follows:

 

1.                                      EMPLOYMENT.

 

1.1          Term.  The term of this Agreement shall begin on the date first set
forth above (the “Effective Date”), and shall continue until terminated in
accordance with Section 4 herein.

 

1.2          Title.  The Executive shall have the title of Chief Executive
Officer of the Company and shall serve in such other capacity or capacities as
the Board of Directors of the Company (the “Board”) may from time to time
prescribe, but only as consistent with the customary duties of a Chief Executive
Officer.  During the term of this Agreement, unless otherwise agreed by the
Parties, the Executive shall also serve as a member of the Board.  Upon
termination of the Executive’s employment with the Company, for any reason or no
reason, the Executive shall immediately resign as a member of the Board.

 

1.3          Duties.  The Executive shall report to the Board and shall do and
perform all reasonable services, acts or things necessary or advisable to manage
and conduct the business of the Company and which are normally associated with
the position of Chief Executive Officer, consistent with the bylaws of the
Company and as required by the Board.

 

1

--------------------------------------------------------------------------------


 

1.4          Location.  The Executive shall perform services pursuant to this
Agreement at the Company’s offices located in Carlsbad, California, or at any
other place at which the Company maintains an office; provided, however, that
(i) the Company will not relocate the offices that are the primary location at
which the Executive performs services pursuant to this Agreement by more than
thirty miles from the then current location without the Executive’s prior
written consent and (ii) the Company may from time to time require the Executive
to travel temporarily to other locations in connection with the Company’s
business.

 

2.                                      LOYAL AND CONSCIENTIOUS PERFORMANCE;
NONCOMPETITION.

 

2.1          Loyalty.  During the Executive’s employment by the Company the
Executive shall devote the Executive’s full business energies, interest,
abilities and productive time to the proper and efficient performance of the
Executive’s duties under this Agreement.

 

2.2          Covenant not to Compete.  Except with the prior written consent of
the Board, the Executive will not, while employed by the Company, or during any
period during which the Executive is receiving compensation or any other
consideration from the Company, including, but not limited to, severance pay
pursuant to Section 4.1.3 herein, engage in competition with the Company and/or
any of its affiliates, subsidiaries, or joint ventures currently existing or
which shall be established during the Executive’s employment by the Company
(collectively, “Affiliates”) either directly or indirectly, in any manner or
capacity, as adviser, principal, agent, affiliate, promoter, partner, officer,
director, employee, stockholder, owner, co-owner, consultant, or member of any
association or otherwise, in any phase of the business of developing,
manufacturing and marketing of products or services which are in the same field
of use or which otherwise compete with the products or services or proposed
products or services of the Company or any of its Affiliates.

 

2.3          Agreement not to Participate in Company’s Competitors.  During his
employment by the Company, the Executive agrees not to acquire, assume or
participate in, directly or indirectly, any position, investment or interest
known by the Executive to be adverse or antagonistic to the Company, its
business or prospects, financial or otherwise or in any company, person or
entity that is, directly or indirectly, in competition with the business of the
Company or any of its Affiliates.  Ownership by the Executive, as a passive
investment, of less than 2% of the outstanding shares of capital stock of any
corporation with one or more classes of its capital stock listed on a national
securities exchange or in the over-the-counter market shall not constitute a
breach of this paragraph.

 

3.                                      COMPENSATION OF THE EXECUTIVE.

 

3.1          Base Salary.  The Company shall pay the Executive a base salary of
$420,000 per year (the “Base Salary”), less payroll deductions and all required
withholdings, payable in regular bi-weekly payments or otherwise in accordance
with Company policy.  Such Base Salary shall be prorated for any partial year of
employment on the basis of a 365-day fiscal year.

 

2

--------------------------------------------------------------------------------


 

3.2          Discretionary Bonuses.  In addition to the Base Salary, the
Executive will be eligible to receive a yearly discretionary merit bonus (with a
base percentage factor of forty percent (40%)) in accordance with the Company’s
Executive Bonus Plan to be established by the Company based upon the Executive’s
performance, as determined by the Board in its sole discretion, against
fundamental objectives to be mutually agreed upon by the Executive and the
Board.  Any bonus that is earned by the Executive under the Executive Bonus
Plan, or any other bonus plan approved by the Board, shall be paid to the
Executive no later than the March 15 of the year immediately following the year
in which such bonus was earned.

 

3.3          Stock Options.  The Company agrees that it will grant to the
Executive, pursuant to the terms of the Company’s 2009 Equity Incentive Plan
(the “Plan”) to be established by the Company following the Company’s conversion
to a Delaware corporation, stock options to purchase shares of the Common Stock
of the Company (each an “Option” and collectively, the “Options”) representing
five percent (5%) of the shares of capital stock of the Company outstanding
following the Series A Preferred Stock Financing of the Company (which is
expected to occur in the first fiscal quarter of 2009) determined on a
fully-diluted, as converted to Common Stock basis, including shares reserved for
issuance pursuant to the Plan.  Such Options shall include an “early-exercise”
feature, which will allow the Executive to exercise the Options with respect to
some or all of the unvested shares and such unvested shares shall thereafter be
subject to a repurchase option in favor of the Company, which repurchase option
shall lapse in accordance with the stated vesting of such unvested Options.  To
the maximum extent possible, the Options shall be “incentive stock options” as
such term is defined in Section 422 of the Internal Revenue Code of 1986, as
amended (the “Code”).  The purchase price of the shares issuable upon exercise
of the Options shall be equal to the fair market value per share of the
Company’s Common Stock on the date of grant, as determined in good faith by the
Board based on a valuation performed by a qualified independent appraiser using
a traditional appraisal methodology.  The Options will be subject to vesting
over a period of four (4) years following the grant date, with 1/4th of the
shares subject to such Options vesting on the one (1) year anniversary of the
grant date and 1/48th of the shares subject to such Options vesting on a monthly
basis thereafter until all the shares subject to such Options are vested on the
fourth anniversary of the grant date, in each case only so long as the Executive
remains continuously employed by the Company.  In the event of a Change in
Control (as defined below), regardless of termination of the Executive’s
employment, the vesting of the Options set forth in Section 3.3 hereof shall
accelerate and vest in full.  The terms and vesting of the Options will be more
fully set forth in the Plan and shall be subject to the Company’s standard form
of stock option agreement.

 

3.4          Changes to Compensation.  It is anticipated that the Executive will
be considered on an annual basis for merit increases in base compensation
consistent with performance and market trends but subject to Board approval in
its sole discretion.  Subject to Section 4.1.3 below, the Executive’s
compensation may be changed from time to time in the Company’s sole discretion
based upon Board approved changes to the Company’s operating plan after
considering relevant business conditions.

 

3

--------------------------------------------------------------------------------


 

3.5          Employment Taxes.  All of the Executive’s compensation and payments
under this Agreement shall be subject to customary withholding taxes and any
other employment taxes as are commonly required to be collected or withheld by
the Company.

 

3.6          Benefits.  The Executive shall, in accordance with Company policy
and the terms of the applicable plan documents, be eligible to participate in
benefits under any executive benefit plan or arrangement which may be in effect
from time to time and made available to the Company’s executive or key
management employees.

 

3.7          Vacations and Holidays.  The Executive shall be entitled to receive
three (3) weeks of paid vacation during each calendar year, and shall be
entitled to paid holidays in accordance with the Company’s policies.

 

4.                                      TERMINATION.

 

4.1          Termination By the Company.  The Executive’s employment with the
Company may be terminated under the following conditions:

 

4.1.1       Termination for Death or Disability.  The Executive’s employment
with the Company shall terminate effective upon the date of the Executive’s
death or Complete Disability (as defined below).  If the Executive’s employment
shall be terminated by death or Complete Disability, the Company shall pay to
the Executive, and/or the Executive’s heirs, the Executive’s Base Salary and
accrued and unused vacation benefits earned through the date of termination at
the rate in effect at the time of termination, less standard deductions and
withholdings, and the Company shall thereafter have no further obligations to
the Executive and/or the Executive’s heirs under this Agreement.

 

4.1.2       Termination by the Company For Cause.  The Company may terminate the
Executive’s employment under this Agreement for Cause (as defined below) or the
Executive may resign his employment under this Agreement without Good Reason (as
defined below).  If the Executive’s employment shall be terminated by the
Company for Cause or by the Executive without Good Reason, the Company shall pay
the Executive’s Base Salary and accrued and unused vacation benefits earned
through the date of termination at the rate in effect at the time of
termination, less standard deductions and withholdings, and the Company shall
thereafter have no further obligations to the Executive under this Agreement.

 

4.1.3       Termination By The Company Without Cause Or By The Executive With
Good Reason.  If the Company (or its successor) terminates the Executive’s
employment without Cause, or if the Executive terminates his employment for Good
Reason, then the Company shall pay the Executive’s Base Salary and accrued and
unused vacation benefits earned through the date of termination at the rate in
effect at the time of termination, less standard deductions and withholdings. 
In addition, subject to the Executive’s delivery to the Company of a release and
waiver of claims in the form attached hereto as Exhibit A within the applicable
time period set forth therein, but in no event later than forty-five (45) days
following termination of Executive’s employment, and permitting such Release and
Waiver to become

 

4

--------------------------------------------------------------------------------


 

fully effective in accordance with its terms, (the date Executive’s Release
becomes fully effective, the “Release Effective Date”), the Company shall
provide the Executive with the following benefits hereunder, as applicable (the
“Severance Benefits”):

 

4.1.3.1          If the Executive’s termination occurs prior to and not within
one month of a Change of Control, the Executive shall be entitled to 18 months
of his Base Salary in effect as of the termination date (ignoring any reduction
in salary that is the basis for a the Executive’s termination of employment for
Good Reason), less required deductions and withholdings, paid in the form of
salary continuation on the Company’s standard payroll dates following
termination; provided, however, no such payments will be made prior to the
Release Effective Date, and on the first regular payroll date following the
Release Effective Date, the Company will pay the Executive in a lump sum the
amount of the salary continuation he would have otherwise received on and prior
to such date but for the delay due to the Release, with the balance paid
thereafter on the original schedule.

 

4.1.3.2          If the Executive’s termination occurs within one month of, or
within 12 months following, the effective date of a Change in Control, the
Executive shall be entitled to 24 months of his Base Salary in effect as of the
termination date (ignoring any reduction in salary that is the basis for a Good
Reason Resignation) and two times the maximum amount of the discretionary bonus
payable for the then-current year as if all milestones or other performance
targets had been achieved, less required deductions and withholdings, paid in
the form of a lump sum on the first regular payroll date following the Release
Effective Date.

 

4.1.3.3          The Company shall pay the premiums (the “COBRA Premiums”) for
group health plan continuation coverage (i.e., medical, dental and vision
insurance) under Title X of the Consolidated Omnibus Budget Reconciliation Act
of 1985, as amended (“COBRA”), under the same plans available to active Company
employees and under the same rules, restrictions and regulations applicable
thereto for up to 18 months following the Executive’s employment termination
date or until the Executive becomes eligible for group health insurance coverage
through a new employer or otherwise cease to be eligible for COBRA coverage,
whichever occurs first; provided, that the Executive timely elects continued
group health coverage under COBRA and otherwise qualifies for continued
coverage.  COBRA premium payments extending past 18 months following the
Executive’s separation from service, to the extent subject to Section 409A (as
defined below), shall be made in compliance with Section 409A.

 

4.1.3.4          The vesting of the Options set forth in Section 3.3 hereof
shall accelerate and vest in full.

 

4.2          Termination by Mutual Agreement of the Parties.  The Executive’s
employment pursuant to this Agreement may be terminated at any time upon mutual
agreement, in writing, of the Parties.  Any such termination of employment shall
have the consequences specified in such writing.

 

4.3          Survival of Certain Provisions.  Sections 2.2, 5 and 17 shall
survive the termination of this Agreement.

 

5

--------------------------------------------------------------------------------


 

4.4          Definitions.  For purposes of this Agreement:

 

4.4.1       “Cause” shall have the meaning defined in the Plan.

 

4.4.2       “Change of Control” shall mean the occurrence of any one (1) or more
of the following events:  (i) any person (within the meaning of Section 13(d) or
14(d) of the Securities Exchange Act of 1934, as amended) becomes the owner,
directly or indirectly, of securities of the Company representing more than
fifty percent (50%) of the combined voting power of the Company’s then
outstanding securities (other than in connection with a transaction involving
the issuance of securities by the Company the principal purpose of which is to
raise capital for the Company) other than Isis Pharmaceuticals, Inc. or Alnylam
Pharmaceuticals; (ii) there is consummated a merger, consolidation or similar
transaction to which the Company is a party and the stockholders of the Company
immediately prior thereto do not own outstanding voting securities representing
more than fifty percent (50%) of the combined outstanding voting power of the
surviving entity immediately following such merger, consolidation or similar
transaction or more than fifty percent (50%) of the combined outstanding voting
power of the parent of the surviving entity immediately following such merger,
consolidation or similar transaction; (iii) there is consummated a sale, lease
exclusive license or other disposition of all or substantially all of the
consolidated assets of the Company and its subsidiaries, other than a sale,
lease or other disposition of all or substantially all of the consolidated
assets of the Company and its subsidiaries to an entity more than fifty percent
(50%) of the combined voting power of which is owned immediately following such
disposition by the stockholders of the Company immediately prior thereto or
(iv) prior to December 31, 2009, any of (i), (ii), or (iii) occur with respect
to Isis Pharmaceuticals, Inc. or Alnylam Pharmaceuticals.

 

4.4.3       “Complete Disability” shall mean the inability of the Executive to
perform the Executive’s duties under this Agreement because the Executive has
become permanently disabled within the meaning of any policy of disability
income insurance covering employees of the Company then in force.  In the event
the Company has no policy of disability income insurance covering employees of
the Company in force when the Executive becomes disabled, the term Complete
Disability shall mean the inability of the Executive to perform the Executive’s
duties under this Agreement by reason of any incapacity, physical or mental,
which the Board, based upon medical advice or an opinion provided by a licensed
physician acceptable to the Board, determines to have incapacitated the
Executive from satisfactorily performing all of the Executive’s usual services
for the Company for a period of at least 120 consecutive days or 150 days in
total during any 12 month period (whether or not consecutive).  Based upon such
medical advice or opinion, the determination of the Board shall be final and
binding and the date such determination is made shall be the date of such
Complete Disability for purposes of this Agreement.

 

4.4.4       “Good Reason” for the Executive to terminate the Executive’s
employment hereunder shall mean the occurrence of any of the following events
without the Executive’s consent; provided however, that any resignation by the
Executive due to any of the following conditions shall only be deemed for Good
Reason if: (i) the Executive gives the Company written notice of the intent to
terminate for Good Reason within ninety (90) days following the first occurrence
of the condition(s) that the Executive believes constitutes Good

 

6

--------------------------------------------------------------------------------


 

Reason, which notice shall describe such condition(s); (ii) the Company fails to
remedy, if remediable, such condition(s) within thirty (30) days following
receipt of the written notice (the “Cure Period”) of such condition(s) from the
Executive; and (iii) Executive actually resigns his employment within the first
fifteen (15) days after expiration of the Cure Period:

 

4.4.4.1          a material breach of this Agreement with the Executive by the
Company;

 

4.4.4.2          a material reduction by the Company of the Executive’s Base
Salary as initially set forth herein or as the same may be increased from time
to time;

 

4.4.4.3          a material reduction in the Executive’s authority, duties or
responsibilities; or

 

4.4.4.4          the Company relocates the facility that is the Executive’s
principal place of business with the Company to a location that requires an
increase in the Executive’s one-way driving distance by more than 30 miles.

 

5.                                      CONFIDENTIAL AND PROPRIETARY
INFORMATION; NONSOLICITATION.

 

5.1          As a condition of employment the Executive agrees to abide by the
Employee Confidential Information and Inventions Agreement entered into between
the Company and the Executive as referenced in the Prior Agreement.

 

5.2          While employed by the Company and for one year thereafter, the
Executive agrees that in order to protect the Company’s trade secrets and
confidential and proprietary information from unauthorized use, the Executive
will not, either directly or through others, solicit or attempt to solicit any
employee, consultant or independent contractor of the Company to terminate his
or her relationship with the Company in order to become an employee, consultant
or independent contractor to or for any other person or business entity.

 

6.                                      ASSIGNMENT AND BINDING EFFECT.

 

This Agreement shall be binding upon and inure to the benefit of the Executive
and the Executive’s heirs, executors, personal representatives, assigns,
administrators and legal representatives.  Because of the unique and personal
nature of the Executive’s duties under this Agreement, neither this Agreement
nor any rights or obligations under this Agreement shall be assignable by the
Executive.  This Agreement shall be binding upon and inure to the benefit of the
Company and its successors, assigns and legal representatives.

 

7.                                      CHOICE OF LAW.

 

This Agreement shall be construed and interpreted in accordance with the
internal laws of the State of California.

 

7

--------------------------------------------------------------------------------


 

8.                                      INTEGRATION.

 

This Agreement, including Exhibit A and the Employee Confidential Information
and Inventions Agreement referenced in Section 5.1, contains the complete, final
and exclusive agreement of the Parties relating to the terms and conditions of
the Executive’s employment and the termination of the Executive’s employment,
and supersedes all prior and contemporaneous oral and written employment
agreements or arrangements between the Parties including the Prior Agreement
except as indicated herein.

 

9.                                      AMENDMENT.

 

This Agreement cannot be amended or modified except by a written agreement
signed by the Executive and the Chief Executive Officer of the Company as
directed by the Board.

 

10.                               WAIVER.

 

No term, covenant or condition of this Agreement or any breach thereof shall be
deemed waived, except with the written consent of the Party against whom the
wavier is claimed, and any waiver or any such term, covenant, condition or
breach shall not be deemed to be a waiver of any preceding or succeeding breach
of the same or any other term, covenant, condition or breach.

 

11.                               SEVERABILITY.

 

The finding by a court of competent jurisdiction of the unenforceability,
invalidity or illegality of any provision of this Agreement shall not render any
other provision of this Agreement unenforceable, invalid or illegal.  Such court
shall have the authority to modify or replace the invalid or unenforceable term
or provision with a valid and enforceable term or provision which most
accurately represents the Parties’ intention with respect to the invalid or
unenforceable term or provision.

 

12.                               INTERPRETATION; CONSTRUCTION.

 

The headings set forth in this Agreement are for convenience of reference only
and shall not be used in interpreting this Agreement.  This Agreement has been
drafted by legal counsel representing the Company, but the Executive has been
encouraged to consult with, and have consulted with, the Executive’s own
independent counsel and tax advisors with respect to the terms of this
Agreement.  The Parties acknowledge that each Party and its counsel has reviewed
and revised, or had an opportunity to review and revise, this Agreement, and any
rule of construction to the effect that any ambiguities are to be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement.

 

8

--------------------------------------------------------------------------------


 

13.                               REPRESENTATIONS AND WARRANTIES.

 

The Executive represents and warrants that the Executive is not restricted or
prohibited, contractually or otherwise, from entering into and performing each
of the terms and covenants contained in this Agreement, and that the Executive’s
execution and performance of this Agreement will not violate or breach any other
agreements between the Executive and any other person or entity.

 

14.                               COUNTERPARTS; FACSIMILE.

 

This Agreement may be executed in two counterparts, each of which shall be
deemed an original, all of which together shall contribute one and the same
instrument.  Facsimile signatures shall be treated the same as original
signatures.

 

15.                               LITIGATION COSTS.

 

Should any claim be commenced between the Parties or their personal
representatives concerning any provision of this Agreement or the rights and
duties of any person in relation to this Agreement, the Party prevailing in such
action shall be entitled, in addition to such other relief as may be granted to
a reasonable sum as and for that Party’s attorney’s fees in such action.

 

16.                               TRADE SECRETS.

 

It is the understanding of both the Company and the Executive that the Executive
shall not divulge to the Company and/or its subsidiaries any confidential
information or trade secrets belonging to others, including the Executive’s
former employers, nor shall the Company and/or its Affiliates seek to elicit
from the Executive any such information.  Consistent with the foregoing, the
Executive shall not provide to the Company and/or its Affiliates, and the
Company and/or its Affiliates shall not request, any documents or copies of
documents containing such information.

 

17.                               ADVERTISING WAIVER.

 

The Executive agrees to permit the Company and/or its Affiliates, and persons or
other organizations authorized by the Company and/or its Affiliates, to use,
publish and distribute advertising or sales promotional literature concerning
the products and/or services of the Company and/or its Affiliates, or the
machinery and equipment used in the provision thereof, in which the Executive’s
name and/or pictures of the Executive taken in the course of the Executive’s
provision of services to the Company and/or its Affiliates, appear.  The
Executive hereby waives and releases any claim or right the Executive may
otherwise have arising out of such use, publication or distribution.  The
Company agrees that, following termination of the Executive’s employment, it
will not create any new such literature containing the Executive’s name and/or
pictures without the Executive’s prior written consent.

 

9

--------------------------------------------------------------------------------


 

18.                               APPLICATION OF SECTION 409A.

 

Notwithstanding anything to the contrary set forth herein, any Severance
Benefits that constitute “deferred compensation” within the meaning of
Section 409A of the Code and the regulations and other guidance thereunder and
any state law of similar effect (“Section 409A”) shall not commence in
connection with the Executive’s termination of employment unless and until the
Executive has also incurred a “separation from service” (as such term is defined
in Treasury Regulation Section 1.409A-1(h)) (“Separation From Service”), unless
the Company reasonably determines that such amounts may be provided to the
Executive without causing the Executive to incur the additional 20% tax under
Section 409A.

 

It is intended that each installment of the Severance Benefit payments provided
for in this Agreement is a separate “payment” for purposes of Treasury
Regulation Section 1.409A-2(b)(2)(i).  For the avoidance of doubt, it is
intended that payments of the Severance Benefits set forth in this Agreement
satisfy, to the greatest extent possible, the exemptions from the application of
Section 409A provided under Treasury Regulation Sections 1.409A-1(b)(4),
1.409A-1(b)(5) and 1.409A-1(b)(9).  However, if the Company (or, if applicable,
the successor entity thereto) determines that the Severance Benefits constitute
“deferred compensation” under Section 409A and the Executive is, on the
termination of service, a “specified employee” of the Company or any successor
entity thereto, as such term is defined in Section 409A(a)(2)(B)(i) of the Code,
then, solely to the extent necessary to avoid the incurrence of the adverse
personal tax consequences under Section 409A, the timing of the Severance
Benefit payments shall be delayed until the earlier to occur of: (i) the date
that is six months and one day after the Executive’s Separation From Service, or
(ii) the date of the Executive’s death (such applicable date, the “Specified
Employee Initial Payment Date”) and the Company (or the successor entity
thereto, as applicable) shall (A) pay to the Executive a lump sum amount equal
to the sum of the Severance Benefit payments that the Executive would otherwise
have received through the Specified Employee Initial Payment Date if the
commencement of the payment of the Severance Benefits had not been so delayed
pursuant to this Section and (B) commence paying the balance of the Severance
Benefits in accordance with the applicable payment schedules set forth in this
Agreement.

 

19.                               PARACHUTE PAYMENTS.

 

Except as otherwise provided in an agreement between the Executive and the
Company, if any payment or benefit the Executive would receive from the Company
or otherwise in connection with a Change of Control (“Payment”) would
(i) constitute a “parachute payment” within the meaning of Section 280G of the
Code, and (ii) but for this sentence, be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then such Payment shall be equal to
the Reduced Amount (as defined herein). The “Reduced Amount” shall be either
(x) the largest portion of the Payment that would result in no portion of the
Payment being subject to the Excise Tax, or (y) the largest portion, up to and
including the total, of the Payment, whichever amount, after taking into account
all applicable federal, state and local employment taxes, income taxes, and the
Excise Tax (all computed at the highest applicable marginal rate), results in
the Executive’s receipt, on an after-tax basis, of the greater amount of the
Payment notwithstanding that all or some portion of the Payment may be subject
to the Excise Tax.  If a

 

10

--------------------------------------------------------------------------------


 

reduction in payments or benefits constituting “parachute payments” is necessary
so that the Payment equals the Reduced Amount, reduction shall occur in the
following order: (1) reduction of cash payments; (2) cancellation of accelerated
vesting of equity awards other than stock options; (3) cancellation of
accelerated vesting of stock options; and (4) reduction of other benefits paid
to the Executive.  If acceleration of vesting of compensation from the
Executive’s equity awards is to be reduced, such acceleration of vesting shall
be cancelled in the reverse order of the date of grant.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first above written.

 

REGULUS THERAPEUTICS LLC

 

 

 

By:

/s/ John Maraganore.

 

 

 

Name:

John Maraganore, Ph.D.

 

 

 

 

Title:

Chairman of the Board

 

 

 

 

 

/s/ Kleanthis G. Xanthopoulos, Ph.D.

 

KLEANTHIS G. XANTHOPOULOS, PH.D.

 

 

 

[Signature Page to Employment Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

RELEASE AND WAIVER OF CLAIMS

 

In consideration of the payments and other benefits set forth in Section 4 of
the Employment Agreement dated December 29, 2008, to which this form is attached
(the “Employment Agreement”), I, Kleanthis G. Xanthopoulos, Ph.D., hereby
furnish Regulus Therapeutics LLC (the “Company”) with the following release and
waiver (“Release and Waiver”).

 

In exchange for the consideration provided to me by the Employment Agreement
that I am not otherwise entitled to receive, I hereby generally and completely
release the Company and its directors, officers, employees, shareholders,
partners, agents, attorneys, predecessors, successors, parent and subsidiary
entities, insurers, affiliates, and assigns from any and all claims, liabilities
and obligations, both known and unknown, that arise out of or are in any way
related to events, acts, conduct, or omissions occurring prior to my signing
this Release and Waiver.  This general release includes, but is not limited to:
(1) all claims arising out of or in any way related to my employment with the
Company or the termination of that employment; (2) all claims related to my
compensation or benefits from the Company, including, but not limited to,
salary, bonuses, commissions, vacation pay, expense reimbursements, severance
pay, fringe benefits, stock, stock options, or any other ownership interests in
the Company; (3) all claims for breach of contract, wrongful termination, and
breach of the implied covenant of good faith and fair dealing; (4) all tort
claims, including, but not limited to, claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (5) all federal,
state, and local statutory claims, including, but not limited to, claims for
discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under the federal Civil Rights Act of 1964 (as amended), the federal
Americans with Disabilities Act of 1990, the federal Age Discrimination in
Employment Act of 1967 (as amended) (“ADEA”), and the California Fair Employment
and Housing Act (as amended).

 

I also acknowledge that I have read and understand Section 1542 of the
California Civil Code which reads as follows:  “A general release does not
extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.” I hereby expressly waive
and relinquish all rights and benefits under that section and any law of any
jurisdiction of similar effect with respect to any claims I may have against the
Company.

 

I acknowledge that, among other rights, I am waiving and releasing any rights I
may have under ADEA, that this Release and Waiver is knowing and voluntary, and
that the consideration given for this Release and Waiver is in addition to
anything of value to which I was already entitled as an executive of the
Company.  If I am 40 years of age or older upon execution of this Release and
Waiver, I further acknowledge that I have been advised, as required by the Older
Workers Benefit Protection Act, that:  (a) the release and waiver granted herein
does not relate to claims under the ADEA which may arise after this Release and
Waiver is executed; (b) I should consult with an attorney prior to executing
this Release and Waiver; (c) I have 21 days in which to consider this Release
and Waiver (although I may choose voluntarily to execute this Release and Waiver
earlier); (d) I have seven days following the execution of this Release and
Waiver to revoke my consent to this Release and Waiver; and (e) this Release and
Waiver shall not be effective until the eighth day after I execute this Release
and Waiver and the revocation period has expired.

 

I acknowledge my continuing obligations under my Employee Confidentiality and
Inventions Assignment Agreement a copy of which is attached hereto (the
“CIAA”).  Pursuant to the CIAA, I understand that among other things, I must not
use or disclose any confidential or proprietary information of the Company and I
must immediately return all Company property and documents (including all
embodiments of proprietary information) and all copies thereof in my possession
or control.  I understand and agree that my right to the severance pay I am
receiving is in exchange for my agreement to the terms of this Release and
Waiver and is contingent upon my continued compliance with my CIAA.

 

This Release and Waiver, including the CIAA, constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and me with
regard to the subject matter hereof.  I am not relying on any promise or
representation by the Company that is not expressly stated herein.  This Release
and Waiver may only be modified by a writing signed by both me and a duly
authorized officer of the Company.

 

Date:

 

 

By:

 

 

 

 

KLEANTHIS G. XANTHOPOULOS

 

--------------------------------------------------------------------------------